Arterburn, J.
The charge in this case by affidivit is theft by unlawfully and feloniously gaining unauthorized control over the property of Red Cab, Incorporated, etc. This case is based upon the same transaction as that of Charles Wayne West v. State of Indiana, No. 31117, and we need not summarize the evidence here, but merely refer to the opinion in that case, which plainly shows that the possession of the car was authorized, but was obtained by deception, namely forgery, and the use of the name of another person. Therefore the evidence does not sustain in this case a conviction of theft by gaining “unauthorized control of property,” but rather shows authorized control obtained through deception. The State filed no brief in opposition thereto.
The conviction must be reversed, with directions to enter judgment for the appellant.
Lewis, C.J., and Mote, Hunter and Jackson, JJ., concur.
Note. — Reported in 235 N. E. 2d 55.